Case 1:14-cv-02887-JLK-MEH Document 207 Filed 09/24/19 USDC Colorado Page 1 of 11




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO


     ALEJANDRO MENOCAL,
     MARCOS BRAMBILA,                                  Civil No. 1:14-cv-02887-JLK
     GRISEL XAHUENTITLA,
     HUGO HERNANDEZ,
     LOURDES ARGUETA,
     JESUS GAYTAN,
     OLGA ALEXAKLINA,
     DAGOBERTO VIZGUERRA, and
     DEMETRIO VALERGA
     on their own behalf and on behalf of all others
     similarly situated,
                                Plaintiffs,

            v.

     THE GEO GROUP, INC.,

                                 Defendant.


                                                         ___________________________

    PLAINTIFFS’ MOTION TO COMPEL PRODUCTION OF DOCUMENTS AND
                 ENFORCE THIS COURT’S PRIOR ORDER
Case 1:14-cv-02887-JLK-MEH Document 207 Filed 09/24/19 USDC Colorado Page 2 of 11




                                               TABLE OF CONTENTS

   INTRODUCTION ............................................................................................................... 1

   I.    This Court Has Already Rejected GEO’s Position....................................................... 2

   II. GEO Continues To Ignore This Court’s Order. ........................................................... 2

   III. The Court’s Touhy Order Should Be Enforced. ........................................................... 4

   IV. The Court Should Not Condone GEO’s Conduct. ....................................................... 4

   CONCLUSION ................................................................................................................... 6




                                                                  ii
Case 1:14-cv-02887-JLK-MEH Document 207 Filed 09/24/19 USDC Colorado Page 3 of 11




                                       INTRODUCTION

          Plaintiffs hereby move to compel production of documents which the GEO Group,

   Inc. (“GEO”) has delayed producing pending review by Immigration and Customs

   Enforcement (“ICE”), and for an Order to Show Cause enforcing the Court’s prior orders

   on this precise issue. The purported basis for GEO’s delay is the Housekeeping Act, 5

   U.S.C. § 301, and United States ex rel. Touhy v. Ragen, 340 U.S. 462 (1951). The Court

   previously adjudicated and rejected GEO’s discovery objections based on the

   Housekeeping Act and Touhy, holding that GEO’s desire to interpose an ICE approval

   process interfered with discovery in this case, and stating that, if GEO sought to submit

   documents for ICE review before producing them, “[GEO], and not Plaintiffs, should

   shoulder any resulting inconvenience.” ECF No. 84 at 8 n.3 (“Touhy Order”). Plaintiffs

   seek the Court’s intervention because on September 3, 2019, almost three months after

   advising Plaintiffs that its document production was substantially complete, GEO

   informed Plaintiffs that production of several thousand documents that are “potentially

   responsive to Plaintiffs’ discovery requests” had been “delayed pending . . . ICE review.”

   Scimone Decl. Ex. B (ICE log). GEO has represented that ICE review will not be

   completed until October 4, 2019 – the day after the currently scheduled deposition of a

   witness on October 3, 2019 – and has not provided a date by which the documents will be

   produced. Scimone Decl. ¶¶ 8, 11.

          This motion marks the third time Plaintiffs have been forced to seek Court

   intervention to compel GEO to produce discovery without interference from ICE. The

   fact that Plaintiffs have been forced to raise this issue repeatedly demonstrates the need
Case 1:14-cv-02887-JLK-MEH Document 207 Filed 09/24/19 USDC Colorado Page 4 of 11




   for further supervision of GEO and its counsel to prevent further disruption of the

   discovery process. Plaintiffs therefore seek an Order to Show Cause why the Court

   should not implement its prior Touhy Order by ordering the remedy suggested therein:

   i.e., appointing a Special Master, at GEO’s expense, to supervise the discovery process.

   I.     This Court Has Already Rejected GEO’s Position.

          This Court ruled more than two years ago, on June 6, 2017, that the Department of

   Homeland Security (“DHS”)’s Touhy regulations are inapplicable to this action. Touhy

   Order at 2. The Court held that allowing ICE, an agency component of DHS, to

   “determine what evidence is discoverable in this case . . . would undermine the role of the

   court.” Id. at 8. It also held that GEO’s arguments that discovery in this action is subject

   to ICE approval were “without merit and offensive to the judicial process,” and that to

   hold otherwise would allow ICE “to usurp the court’s authority to control discovery.” Id.

   at 2, 5. The Court ordered a prompt response to Plaintiffs’ discovery requests and

   directed GEO to pay Plaintiffs’ attorneys’ fees for the motion. Id. at 8-9. It also noted

   that failure to comply with its order in the future would result in all requests for

   admission being deemed admitted and appointment of a special master to oversee

   discovery, at GEO’s expense. Id. at 9.

   II.    GEO Continues To Ignore This Court’s Order.

          Despite these unambiguous statements, GEO again attempted to withhold

   discovery pending ICE review in March 2019, shortly after a change of counsel, forcing

   Plaintiffs to file a second Motion to Compel on March 18, 2019. ECF No. 168. After

   Plaintiffs filed that motion, GEO offered to withdraw its Touhy objections and to stipulate

                                                 2
Case 1:14-cv-02887-JLK-MEH Document 207 Filed 09/24/19 USDC Colorado Page 5 of 11




   that no documents were being withheld pending ICE review. Scimone Decl. ¶ 5. To

   avoid future noncompliance, Plaintiffs also insisted that the stipulation require GEO to

   produce a log of any documents responsive to Plaintiffs’ discovery requests that GEO

   had withheld or delayed pending ICE review. Id. That stipulation was filed by GEO on

   April 2, 2019 (ECF No. 174) and entered by the Court on April 3, 2019 (ECF No. 175).

   No log identifying any withheld or delayed documents was produced in May, June, July,

   or August 2019, Scimone Decl. ¶ 6, and in July 2019, in response to a question about the

   number of documents that remained to be produced, then-counsel for GEO represented to

   Plaintiffs’ counsel that production of electronically-stored information had been

   substantially completed. See Scimone Decl. Ex. A (Email dated July 17, 2019).

          On August 1, 2019, GEO’s then-counsel withdrew their appearance (ECF No.

   202) and its current counsel appeared for the first time. ECF Nos. 199-201. On August

   26, 2019, in their first meet-and-confer session, counsel for GEO informed Plaintiffs that

   a log of documents being withheld pending ICE review would be produced the following

   week. Scimone Decl. ¶ 9. That log, which was produced on September 3, 2019, shows

   that the production of more than 4,500 documents are currently being delayed pending

   ICE review. Scimone Decl. Ex. A. After Plaintiffs requested more information, GEO

   informed Plaintiffs that it expects ICE’s review to be complete on October 4, 2019, and

   that the documents consist of communications between GEO and ICE. Scimone Decl. ¶

   11. GEO has not provided a date for those documents’ anticipated production. Id. In

   addition, GEO has informed Plaintiffs that it has identified an additional 1,200 documents

   responsive to Plaintiffs’ discovery requests, an unidentified number of which will also be

                                                3
Case 1:14-cv-02887-JLK-MEH Document 207 Filed 09/24/19 USDC Colorado Page 6 of 11




   submitted for ICE review. Id. GEO has not provided a timeline for producing those

   documents. Id. ¶ 12.

   III.   The Court’s Touhy Order Should Be Enforced.

          GEO’s failure to timely produce the documents currently under ICE review

   violates this Court’s Touhy Order by allowing ICE to intrude upon the discovery process

   and materially prejudices Plaintiffs’ ability to conduct discovery. In reliance on GEO’s

   representation that document discovery was substantially complete, Plaintiffs have

   scheduled two depositions, on October 3, 2019 and October 9, 2019. Scimone Decl. ¶ 8.

   Plaintiffs are unable to determine whether the thousands of documents now subject to

   ICE review are relevant to those depositions. As noted above, the Court previously stated

   that if GEO did not comply with its Touhy order, it would appoint a Special Master, at

   GEO’s expense, to supervise the discovery process. See Touhy Order at 9. GEO’s

   repeated refusal to comply with the Court’s rulings constitutes good cause to implement

   this remedy.

          Plaintiffs respectfully suggest that the most efficient and cost-effective special

   master would be a magistrate judge appointed pursuant to Fed. R. Civ. P. 53(h).

   IV.    The Court Should Not Condone GEO’s Conduct.

          GEO has offered to stipulate to a discovery extension and to reschedule

   depositions now on calendar, and may argue that this will cure the prejudice to Plaintiffs.

   Plaintiffs disagree. First, the Court has already stated that GEO may not use Touhy to

   “create obstacles or shields from the normal rules of discovery,” and GEO has created an

   obstacle by delaying production for over a month. Touhy Order at 5-6. Second, the

                                                 4
Case 1:14-cv-02887-JLK-MEH Document 207 Filed 09/24/19 USDC Colorado Page 7 of 11




   depositions now scheduled for early October were first noticed in late July. Plaintiffs

   have undertaken substantial document review to prepare for these depositions, and

   rescheduling them will simply compound the delay already caused by GEO’s positions

   on document discovery.

          For example, after several months of meeting and conferring with GEO’s prior

   counsel, Plaintiffs recently reached impasse with respect to Plaintiffs’ request for

   documents relating to communications between GEO and ICE regarding the use of

   detainee labor at any GEO-owned or GEO-operated facility. Scimone Decl. ¶¶ 13-18.

   GEO has objected that documents relating to facilities other than the Aurora Detention

   Facility are irrelevant. 1 Id. ¶ 14. To assess whether this dispute was real or theoretical,

   and consistent with the requirements of Fed. R. Civ. P. 34 (b)(2)(C) (“An objection must

   state whether any responsive materials are being withheld on the basis of that objection”),

   Plaintiffs asked that GEO identify whether it had withheld any responsive documents

   based on this objection. Ex. D to Scimone Decl. (July 23, 2019 email from R. Dempsey).

   Although GEO’s prior counsel agreed to do so during a July 23, 2019 met and confer, id.


   1
           Plaintiffs disagree, because these documents would tend to rebut both GEO’s
   anticipated derivative sovereign immunity defense and GEO’s tenth affirmative defense
   that “any work [the Class] performed was voluntary and/or minor and consistent with that
   performed by detainees at ICE facilities throughout the United States.” Answer, ECF
   No. 26, at 14 (emphasis added). In an April 26, 2019 letter, GEO represented that it
   would withdraw this affirmative defense, see Ex. C to Scimone Decl. (April 26, 2019
   letter from C. Short) at 6 (“GEO will withdraw this affirmative defense to clarify that
   GEO is not basing its defense on claims that ‘any work performed by a plaintiff was
   “consistent with that performed by detainees at ICE facilities throughout the United
   States.”’”). Although it filed a motion to withdraw a different affirmative defense the
   same day as sending the letter, see ECF No. 117, GEO’s tenth affirmative defense has not
   been withdrawn nearly five months later.
                                                 5
Case 1:14-cv-02887-JLK-MEH Document 207 Filed 09/24/19 USDC Colorado Page 8 of 11




   GEO’s current counsel has reneged on this position, leaving Plaintiffs unable to assess

   whether an active dispute even exists. Scimone Decl. ¶ 18.

          Moreover, GEO has been less than cooperative in scheduling other depositions.

   Because GEO has conceded its previous position that a 30(b)(6) deposition should not be

   allowed, see ECF No. 187 at 2 (“GEO offered to produce two witnesses covering a large

   majority of the topics listed in the 30(b)(6) notice”), despite objecting to its scope,

   Plaintiffs have asked for tentative dates and for GEO to designate a witness. GEO has

   refused to do so.

          These delays show that court intervention is needed.

                                         CONCLUSION

          In light of GEO’s continuing violation of this Court’s Touhy Order and resulting

   discovery delay, Plaintiffs respectfully request that the Court order GEO to immediately

   produce any documents currently withheld pending ICE review and appoint a Special

   Master pursuant to Fed. R. Civ. P. 53 to supervise the discovery process.




                                                  6
Case 1:14-cv-02887-JLK-MEH Document 207 Filed 09/24/19 USDC Colorado Page 9 of 11




    Dated: New York, NY                    Respectfully submitted,
           September 24, 2019
                                           By: /s/ Michael J. Scimone
                                           Michael J. Scimone
                                           Ossai Miazad
                                           Elizabeth Stork
                                           OUTTEN & GOLDEN LLP
                                           685 Third Avenue, 25th Floor
                                           New York, NY 10017
                                           Telephone: (212) 245-1000
                                           Facsimile: (646) 509-2060
                                           E-Mail: mscimone@outtengolden.com
                                           E-Mail: om@outtengolden.com
                                           E-Mail: estork@outtengolden.com

                                           Rachel Dempsey
                                           Adam Koshkin
                                           OUTTEN & GOLDEN LLP
                                           One California Street, 12th Floor
                                           San Francisco, CA 94111
                                           Telephone: (415) 638-8800
                                           Facsimile: (415) 638-8810
                                           E-Mail: rdempsey@outtengolden.com
                                           E-Mail: akoshkin@outtengolden.com

                                           David Lopez
                                           OUTTEN & GOLDEN LLP
                                           601 Massachusetts Avenue NW
                                           Suite 200W
                                           Washington, D.C. 20001
                                           Telephone: (202) 847-4400
                                           Facsimile: (202) 847-4410
                                           E-Mail: pdl@outtengolden.com

                                           Alexander Hood
                                           David Seligman
                                           Andrew Schmidt
                                           Juno Turner
                                           TOWARDS JUSTICE
                                           1410 High St., Suite 300
                                           Denver, CO 80218
                                           (720) 441-2236
                                           alex@towardsjustice.org

                                       7
Case 1:14-cv-02887-JLK-MEH Document 207 Filed 09/24/19 USDC Colorado Page 10 of 11




                                            david@towardsjustice.org
                                            andy@towardsjustice.org
                                            juno@towardsjustice.org

                                            R. Andrew Free
                                            LAW OFFICE OF R. ANDREW FREE
                                            P.O. Box 90568
                                            Nashville, TN 37209
                                            T: (844) 321-3221
                                            Andrew@ImmigrantCivilRights.com

                                            Brandt Milstein
                                            MILSTEIN LAW OFFICE
                                            1123 Spruce Street
                                            Boulder, CO 80302
                                            (303) 440-8780
                                            brandt@milsteinlawoffice.com

                                            Andrew Turner
                                            THE KELMAN BUESCHER FIRM,
                                            P.C.
                                            600 Grant St., Suite 825
                                            Denver, CO 80203
                                            (303) 333-7751
                                            aturner@laborlawdenver.com

                                            Hans Meyer
                                            MEYER LAW OFFICE, P.C.
                                            P.O. Box 40394
                                            Denver, CO 80204
                                            (303) 831-0817
                                            hans@themeyerlawoffice.com

                                            Class Counsel




                                        8
Case 1:14-cv-02887-JLK-MEH Document 207 Filed 09/24/19 USDC Colorado Page 11 of 11




                               CERTIFICATE OF SERVICE

         I hereby certify that on this 24th day of September, 2019, a true and correct copy of

   the foregoing Plaintiffs’ Motion to Compel Production of Documents and Enforce

   This Court’s Prior Order was electronically filed with the Clerk of the Court using the

   CM/ECF electronic filing system, which will send notification to all counsel of record.



                                                   s/ Michael J. Scimone
                                                     Michael J. Scimone




                                               9
